UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-21928 Short-Term Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Courtney R. Taylor Short-Term Bond Fund of America 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Short-Term Bond Fund of America® Investment portfolio November 30, 2012 unaudited Bonds & notes — 87.53% Principal amount (000) Value MORTGAGE-BACKED OBLIGATIONS1 — 23.31% Fannie Mae, Series 2009-M2, Class A1, multifamily 2.387% 2019 $ $ Fannie Mae 4.00% 2019 Fannie Mae 4.00% 2019 Fannie Mae 4.00% 2019 Fannie Mae 4.50% 2021 Fannie Mae, Series 2012-M2, Class A1, multifamily 1.824% 2022 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 54 54 Fannie Mae 5.00% 2023 Fannie Mae 5.00% 2023 Fannie Mae 6.00% 2023 Fannie Mae 4.00% 2024 Fannie Mae 6.00% 2024 Fannie Mae 6.00% 2024 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 2.5% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.50% 2027 Fannie Mae 4.00% 2027 Fannie Mae, Series 2007-114, Class A7, 0.408% 20372 Fannie Mae 2.724% 20372 Fannie Mae 5.40% 20382 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 3.514% 20392 Fannie Mae 3.563% 20392 Fannie Mae 3.58% 20392 Fannie Mae 3.605% 20392 Fannie Mae 3.755% 20392 Fannie Mae 3.94% 20392 Fannie Mae 3.944% 20392 Fannie Mae 3.248% 20402 Fannie Mae 3.79% 20402 Fannie Mae 4.177% 20402 Fannie Mae 4.404% 20402 Fannie Mae 2.462% 20412 Fannie Mae 3.169% 20412 Fannie Mae 3.568% 20412 Fannie Mae 3.762% 20412 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 2.411% 20422 Fannie Mae 2.639% 20422 Fannie Mae 5.50% 2042 Freddie Mac, Series K003, Class A1, multifamily 2.225% 2013 Freddie Mac, Series K707, Class A1, multifamily 1.615% 2018 Freddie Mac, Series K708, Class A1, multifamily 1.67% 2018 Freddie Mac, Series K703, Class A1, multifamily 1.873% 2018 Freddie Mac, Series K710, Class A1, multifamily 1.437% 2019 Freddie Mac 2.88% 20372 Freddie Mac 5.672% 20372 Freddie Mac 2.909% 20382 Freddie Mac 3.862% 20382 72 75 Freddie Mac 5.197% 20382 Freddie Mac 5.373% 20382 Freddie Mac 3.821% 20392 Freddie Mac 3.877% 20392 Freddie Mac 3.931% 20392 Freddie Mac 3.513% 20402 Freddie Mac 4.50% 2040 Freddie Mac 3.191% 20412 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CB12, Class A-4, 4.895% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC11, Class A-3, 5.197% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-3B, 5.465% 20372 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-C1, Class A-2, 4.302% 2038 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP2, Class A-3, 4.697% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP5, Class A-4, 5.20% 20442 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-1, 1.875% 20463 Wachovia Bank Commercial Mortgage Trust, Series 2003-C7, Class A2, 5.077% 20352,3 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A-7, 5.118% 20422 GS Mortgage Securities Corp. II, Series 2011-GC5, Class A-1, 1.468% 2044 DBUBS Mortgage Trust, Series 2011-LC3A, Class A1, 2.238% 2044 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20463 Merrill Lynch Mortgage Trust, Series 2005-MKB2, Class A-2, 4.806% 2042 27 27 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-4, 4.747% 20432 Royal Bank of Canada 3.125% 20153 Bank of Nova Scotia 1.45% 20133 GE Commercial Mortgage Corp., Series 2005-C2, Class A-4, 4.978% 20432 GE Commercial Mortgage Corp., Series 2005-C3, Class A-4, 5.046% 20452 Bank of Montreal 2.85% 20153 CS First Boston Mortgage Securities Corp., Series 2005-C1, Class A-4, 5.014% 20382 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-4, 5.23% 20402 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20353 Bear Stearns Commercial Mortgage Securities Trust, Series 2005-PWR7, Class A-2, 4.945% 2041 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PW13, Class A-AB, 5.53% 2041 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-4, 5.38% 20422 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2012-C6, Class A-1, 1.031% 2045 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20582,3 Ally Financial Inc., Series 2004-C3, Class A-4, 4.547% 2041 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 COBALT CMBS Commercial Mortgage Trust, Series 2006-C1, Class A-2, 5.174% 2048 63 64 U.S. TREASURY BOND & NOTES — 23.07% U.S. TREASURY — 21.18% U.S. Treasury 1.125% 2012 U.S. Treasury 0.375% 2013 U.S. Treasury 0.75% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.50% 2013 U.S. Treasury 1.75% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.875% 2013 U.S. Treasury 1.75% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.25% 2014 U.S. Treasury 2.375% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 4.25% 2014 U.S. Treasury 1.25% 2015 U.S. Treasury 2.50% 2015 U.S. Treasury 4.00% 2015 U.S. Treasury 4.125% 2015 U.S. Treasury 1.00% 2016 U.S. Treasury 2.625% 2016 U.S. Treasury 0.75% 2017 U.S. Treasury 1.00% 2017 U.S. TREASURY INFLATION-PROTECTED SECURITIES4 — 1.89% U.S. Treasury Inflation-Protected Security 1.875% 2013 Total U.S. Treasury bonds & notes FEDERAL AGENCY BONDS & NOTES — 19.65% Freddie Mac 0.375% 2013 Freddie Mac, Series 1, 0.50% 2013 Freddie Mac 1.625% 2013 Freddie Mac 0.625% 2014 Freddie Mac 0.75% 2014 Freddie Mac 3.00% 2014 Freddie Mac 5.00% 2014 Freddie Mac 0.50% 2015 Freddie Mac 2.50% 2016 Freddie Mac 1.00% 2017 Freddie Mac 1.00% 2017 Freddie Mac 1.25% 2019 Fannie Mae 1.00% 2013 Fannie Mae 0.75% 2014 Fannie Mae 0.875% 2014 Fannie Mae 2.75% 2014 Fannie Mae 4.625% 2014 Fannie Mae 0.375% 2015 Fannie Mae 0.50% 2015 Fannie Mae 1.625% 2015 Fannie Mae 0.625% 2016 Fannie Mae 0.70% 2016 Fannie Mae 0.875% 2017 Fannie Mae 0.95% 2017 Fannie Mae 1.00% 2017 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank 0.375% 2014 Federal Home Loan Bank 0.50% 2015 Federal Home Loan Bank, Series 2816, 1.00% 2017 Private Export Funding Corp. 4.974% 2013 Private Export Funding Corp. 1.375% 2017 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.617% 20122 United States Government Agency-Guaranteed (FDIC insured), Ally Financial Inc. 2.20% 2012 Federal Farm Credit Banks, Consolidated Systemwide Bonds, 0.219% 20132 CORPORATE BONDS & NOTES — 15.38% FINANCIALS — 5.09% JPMorgan Chase & Co. 1.10% 2015 JPMorgan Chase & Co. 3.40% 2015 Toyota Motor Credit Corp. 1.25% 2014 Toyota Motor Credit Corp. 0.875% 2015 Toyota Motor Credit Corp. 1.75% 2017 Wells Fargo & Co. 3.75% 2014 Wells Fargo & Co. 0.513% 20152 Nordea Bank, Series 2, 3.70% 20143 Simon Property Group, LP 5.75% 2015 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20143 Westfield Group 5.75% 20153 Citigroup Inc. 6.00% 2013 Citigroup Inc. 4.75% 2015 HSBC Bank PLC 2.00% 20143 UBS AG 3.875% 2015 MetLife Global Funding I 5.125% 20133 MetLife Global Funding I 5.125% 20143 BNP Paribas 3.129% 20142 Murray Street Investment Trust I 4.647% 2017 Morgan Stanley 3.80% 2016 Barclays Bank PLC 2.50% 2013 Barclays Bank PLC 5.20% 2014 TIAA Global Markets 4.95% 20133 PNC Funding Corp. 5.40% 2014 Credit Suisse Group AG 5.50% 2014 New York Life Global Funding 2.25% 20123 Northern Trust Corp. 5.50% 2013 Abbey National Treasury Services PLC 3.875% 20143 Société Générale 3.10% 20153 Jackson National Life Global 5.375% 20133 Monumental Global Funding 5.50% 20133 Berkshire Hathaway Finance Corp. 4.60% 2013 US Bank NA 4.95% 2014 Bank of New York Mellon Corp., Series G, 5.125% 2013 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 ACE INA Holdings Inc. 5.875% 2014 HEALTH CARE — 2.35% Novartis Capital Corp. 1.90% 2013 Novartis Capital Corp. 4.125% 2014 GlaxoSmithKline Capital Inc. 4.85% 2013 GlaxoSmithKline Capital PLC 0.75% 2015 AbbVie Inc. 1.20% 20153 Sanofi 0.672% 20142 UnitedHealth Group Inc. 0.85% 2015 UnitedHealth Group Inc. 1.875% 2016 Amgen Inc. 1.875% 2014 Merck & Co., Inc. 1.10% 2018 Johnson & Johnson 0.40% 20142 Catholic Health Initiatives, Series 2012, 1.60% 2017 Roche Holdings Inc. 5.00% 20143 McKesson Corp. 0.95% 2015 Aetna Inc. 1.50% 2017 ENERGY — 2.08% Shell International Finance BV 4.00% 2014 Shell International Finance BV 0.625% 2015 Shell International Finance BV 3.10% 2015 Total Capital Canada Ltd. 1.625% 2014 Total Capital International 0.75% 2016 Total Capital International 1.50% 2017 Chevron Corp. 3.95% 2014 StatoilHydro ASA 2.90% 2014 StatoilHydro ASA 1.20% 2018 TransCanada PipeLines Ltd. 3.40% 2015 INFORMATION TECHNOLOGY — 1.19% International Business Machines Corp. 0.875% 2014 International Business Machines Corp. 1.25% 2014 International Business Machines Corp. 0.55% 2015 International Business Machines Corp. 2.00% 2016 Cisco Systems, Inc. 0.644% 20142 Google Inc. 1.25% 2014 Oracle Corp. 1.20% 2017 Hewlett-Packard Co. 0.711% 20142 INDUSTRIALS — 1.08% General Electric Capital Corp. 1.625% 2015 General Electric Capital Corp., Series A, 2.15% 2015 General Electric Capital Corp. 2.30% 2017 General Electric Corp. 5.25% 2017 Honeywell International Inc. 3.875% 2014 Canadian National Railway Co. 4.95% 2014 United Technologies Corp. 1.20% 2015 John Deere Capital Corp., Series D, 4.90% 2013 Caterpillar Financial Services Corp., Series F, 4.85% 2012 Caterpillar Financial Services Corp., Series F, 4.25% 2013 Raytheon Co. 6.75% 2018 CONSUMER STAPLES — 1.06% PepsiCo, Inc. 0.875% 2013 PepsiCo, Inc. 4.65% 2013 Coca-Cola Co. 3.625% 2014 Anheuser-Busch InBev NV 0.70% 20142 Walgreen Co. 4.875% 2013 Sysco Corp. 4.20% 2013 Sysco Corp. 4.60% 20143 CONSUMER DISCRETIONARY — 0.86% Walt Disney Co. 4.70% 2012 Walt Disney Co. 4.50% 2013 Walt Disney Co. 0.875% 2014 McDonald’s Corp., Series I, 4.30% 2013 McDonald’s Corp. 0.75% 2015 Volkswagen International Finance NV 1.15% 20153 Target Corp. 1.125% 2014 UTILITIES — 0.75% Duke Energy Ohio, Inc. 2.10% 2013 National Rural Utilities Cooperative Finance Corp. 1.00% 2015 Alabama Power Co., Series 2007-D, 4.85% 2012 Georgia Power Co., Series 2008-D, 6.00% 2013 Entergy Louisiana, LLC 1.875% 2014 Consumers Energy Co., First Mortgage Bonds, Series P, 5.50% 2016 TELECOMMUNICATION SERVICES — 0.64% Verizon Communications Inc. 7.375% 2013 Verizon Communications Inc. 1.25% 2014 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 3.00% 2016 AT&T Inc. 0.875% 2015 AT&T Inc. 2.40% 2016 France Télécom 4.375% 2014 France Télécom 2.125% 2015 MATERIALS — 0.28% BHP Billiton Finance (USA) Ltd. 1.125% 2014 BHP Billiton Finance (USA) Ltd. 1.00% 2015 Total corporate bonds & notes MUNICIPALS — 2.82% State of California, Infrastructure and Economic Development Bank, Revenue Refunding Bonds (J. Paul Getty Trust), Series 2011-A-2, 0.66% 2038 (put 2014)2 State of California, Infrastructure and Economic Development Bank, Revenue Refunding Bonds (J. Paul Getty Trust), Series 2012-B-2, 0.46% 2047 (put 2015)2 State of Texas, Harris County, Toll Road Revenue Refunding Bonds, Series 2012-D, 1.061% 2016 State of New York, Urban Development Corp., Service Contract Revenue Refunding Bonds, Series 2010-B, 5.00% 2014 State of Illinois, General Obligation Bonds, Taxable Series of January 2010, 3.321% 2013 State of New York, Urban Development Corp., State Personal Income Tax Revenue Bonds (General Purpose), Series 2009-D, 2.032% 2012 State of Florida, Citizens Property Insurance Corp., Personal Lines Account/Commercial Lines Account Secured Bonds, Series 2012-A-1, 5.00% 2017 State of New York, Dormitory Authority, State Personal Income Tax Rev. Bonds (General Purpose), Series 2010-G (Federally Taxable), 1.534% 2013 State of Maryland, Howard Hughes Medical Institute, Taxable Bonds, 3.45% 2014 State of California, Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue Bonds, Series 2006-C-2, 1.45% 2045 (put 2017) State of California, Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue Bonds, Series 2006-C-4, 1.45% 2045 (put 2017) State of Florida, Hurricane Catastrophe Fund Finance Corp., Revenue Bonds, Series 2010-A, 5.00% 2016 State of California, Dept. of Water Resources, Power Supply Revenue Refunding Bonds, Series 2011-N, 5.00% 2013 State of Ohio, Housing Finance Agency., Single-family Mortgage Revenue Bonds, Series 2011-2, 4.50% 2028 State of Ohio, Housing Finance Agency, Single-family Mortgage Revenue Bonds, Series 2011-3, 4.50% 2029 State of Texas, Board of Regents of the University of Texas System, Revenue Financing System Taxable Bonds (Build America Bonds-Direct Payment), Series 2010-D, 1.676% 2013 State of Florida, Housing Finance Corp., Homeowner Mortgage Revenue Bonds, Series 2011-C, 4.50% 2030 State of Mississippi, Taxable General Obligation Bonds, Series 2009-D, 3.048% 2014 State of Florida, Citizens Property Insurance Corp., Coastal Account Secured Bonds, Series 2011-A-3, Assured Guaranty Municipal insured, 1.81% 20142 State of Indiana, Trustees of Indiana University, Indiana University Student Revenue Refunding Fee Bonds, Series 2012-V-1, 5.00% 2018 State of Tennessee, Housing Development Agency, Homeownership Program Bonds, Issue 2012-2-C, 4.00% 2038 ASSET-BACKED OBLIGATIONS1 — 2.20% Aesop Funding II LLC, Series 2010-3A, Class A, 4.64% 20163 Aesop Funding II LLC, Series 2010-5A, Class A, 3.15% 20173 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2009-2A, Class A-1, 4.26% 20143 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2010-1A, Class A-2, 3.74% 20173 Aesop Funding LLC, Series 2011-5A, Class A, 3.27% 20183 Reliant Energy Transition Bond Co. LLC, Series 2001-1, Class A-4, 5.63% 2015 CenterPoint Energy Transition Bond Co. III, LLC, Series 2008, Class A-1, 4.192% 2020 Enterprise Fleet Financing LLC 1.62% 20173 Honda Auto Receivables Owner Trust, Series 2010-3, Class A-3, 0.70% 2014 Honda Auto Receivables Owner Trust, Series 2010-2, Class A-3, 1.34% 2014 Detroit Edison Securitization Funding LLC, Series 2001-1, Class A-6, 6.62% 2016 JCP&L Transition Funding II LLC, Transition Bonds, Series 2006-A, Class A-2, 5.41% 2016 Chase Issuance Trust, Series 2008-13, Class A, 1.889% 20152 World Omni Auto Receivables Trust, Series 2010-A, Class A-4, 2.21% 2015 Mercedes-Benz Auto Lease Trust, Series 2011-1A, Class A3, 1.18% 20133 MBNA Credit Card Master Note Trust, Series 2005-10, Class A, 0.268% 20152 FPL Recovery Funding LLC, Series 2007-A, Class A-2, 5.044% 2015 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-2, 4.98% 2015 CPL Transition Funding LLC, Series 2002-1, Class A-4, 5.96% 2015 Consumers Funding LLC, Series 2001-1, Class A-5, 5.43% 2015 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 1.10% Sweden Government Agency-Guaranteed, Swedbank AB 2.90% 20133 United Kingdom Government Agency-Guaranteed, Network Rail Infrastructure Ltd 1.50% 20143 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 0.869% 20142,3 France Government Agency-Guaranteed, Société Finance 3.375% 20143 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 3.45% 20143 Total bonds & notes (cost: $3,856,406,000) Short-term securities — 16.87% U.S. Treasury Bills 0.105%–0.158% due 12/14/2012–5/2/2013 Federal Home Loan Bank 0.12%–0.135% due 12/5/2012–2/4/2013 Freddie Mac 0.14%–0.18% due 12/10/2012–2/14/2013 Jupiter Securitization Co., LLC 0.20% due 1/3/20133 Straight-A Funding LLC 0.18% due 12/13/2012–1/8/20133 Fannie Mae 0.13%–0.16% due 2/4–4/2/2013 Bank of New York Mellon Corp. 0.12% due 12/18/20123 GlaxoSmithKline Finance PLC 0.15% due 12/6/20123 Bank of Tokyo-Mitsubishi UFJ, Ltd. 0.17% due 12/18/2012 Victory Receivables Corp. 0.20% due 12/12/20123 Commonwealth Bank of Australia 0.20% due 1/8/20133 Toronto-Dominion Holdings USA Inc. 0.19% due 12/14/20123 Federal Farm Credit Banks 0.19% due 2/14/2013 AstraZeneca PLC 0.14% due 12/11/20123 Regents of the University of California 0.14% due 12/3/2012 United Technologies Corp. 0.14% due 12/18/20123 Medtronic Inc. 0.16% due 1/24/20133 E.I. duPont de Nemours and Co. 0.17% due 12/7/20123 BNZ International Funding Ltd. 0.23% due 2/14/20133 Svenska Handelsbanken Inc. 0.215% due 12/19/20123 Variable Funding Capital Company LLC 0.17% due 12/19/20123 Thunder Bay Funding, LLC 0.15% due 12/11/20123 Google Inc. 0.10% due 12/7/20123 Bank of Nova Scotia 0.13% due 12/3/2012 Total short-term securities (cost: $754,690,000) Total investment securities (cost: $4,611,096,000) Other assets less liabilities ) Net assets $ 1Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 2Coupon rate may change periodically. 3Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $661,762,000, which represented 14.79% of the net assets of the fund. 4Index-linked bond whose principal amount moves with a government price index. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Methods and inputs — The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by fund’s investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure — The fund’sboard of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’sboard and audit committee also regularly review reports that describe fair value determinations and methods. The fund’sinvestment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications — The fund’sinvestment adviser classifies the fund’sassets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At November 30, 2012, all of the fund’sinvestment securities were classified as Level 2. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider investment objectives, risks, charges and expenses. This and other important information is contained in the fund prospectus and summary prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-4225 or visit the American Funds website at americanfunds.com. MFGEFPX-048-0113O-S32796 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SHORT-TERM BOND FUND OF AMERICA By /s/ John R. Queen John R. Queen, Vice President and Principal Executive Officer Date: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ John R. Queen John R. Queen, Vice President and Principal Executive Officer Date: January 28, 2013 By /s/ Karl C. Grauman Karl C. Grauman, Treasurer and Principal Financial Officer Date: January 28, 2013
